Mr. Justice Aldrey
delivered the opinion of the court.
Before the transcript of the record was received in the office of the secretary of this court the respondent filed a motion for the dismissal of the appeal on the ground that the decision of the court below from which the appeal was taken was not appealable. We could not consider this question at *147that time'because we did not have sufficient proof that said appeal existed and although the respondent has not renewed his motion or filed a brief after the receipt of the transcript of the record, as the hearing on the appeal has been held, we must first decide the question raised because it attacks the jurisdiction of this court to decide the appeal.
The complaint referred to in this appeal originated in the Municipal Court of San Juan and after judgment bad been rendered the defendants appealed therefrom to the District Court of San Juan, Section 1, where the respondent appeared and moved for the dismissal of the appeal on the ground that the appellants had let elapse more than the 20 days fixed by section 1 of the Act of March 11, 1908, for entering their appearance in the district court and depositing the necessary fees. After argument by the parties the motion was sustained by the district court and the appeal held to have been abandoned. This ruling was entered as a judgment three days later.' From this decision of the lower court the present appeal was taken, but such a decision is not appealable.
Decisions rendered by courts dismissing appeals because of the failure of appellants to comply with certain requisites in order to be heard, are not actual judgments although they are entered as such and have the effect of affirming the judgment appealed from, because they do not go to the merits of the case but are only a refusal to hear and decide the appeal. Harrington v. Holler, 111 U. S., 796; Wenar v. Jones, 217 U. S., 593, applied by us in the case of Cautiño et al. v. Muñoz et al., 19 P. R. R., 1010. Consequently these decisions are not included among the judgments referred to in subdivision 2 of section 295 of the Code of Civil Procedure as amended in the year-1905.
The appeal should be dismissed.

Appeal dismissed.

Chief Justice Hernández and Justices Wolf and del Toro concurred.